DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that claim 15 recites “at least a 5-fold increase in proPLT/PLP production” but does not give any level with which it is a 5 fold increase in comparison to.  Thus it is unclear the level of production required by the claimed device and the claim is rendered unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baruch et al. (US 2016/0272941).

Regarding claim 1 Baruch et al. discloses a microfluidic proplatelet (proPLT) and platelet-like particle (PLP) production chamber device comprising: (See Baruch abstract and [0040] wherein the device is a microfluidic device for producing proPLTs and PLPs)  a plurality of slit channels comprising one or more proPLT/PLP production slits configured to expose a megakaryocyte to a uniform shear profile to facilitate the production of proPLTs/PLPs; wherein the plurality of slit channels is distal to and in fluid communication with a central flow channel.  (See Baruch Figs. 3 and 6 wherein a plurality, i.e. 8, slit channels are provided having a plurality of slits between obstacles 12.  The slit channels are in fluid communication with a central flow channel 16 and said slit channels are distal thereto.)

The slits are configured to create a uniform shear profile (See Baruch [0139]) and furthermore such limitations are directed to intended uses of the device which do not define structural elements which differentiate the claimed invention from the cited prior art.


Regarding claims 14 and 15 Baruch discloses all the claim limitations as set forth above and it is noted that limitations therein directed to fluid flow in a single direction are considered intended uses and materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art since the prior art is fully capable of utilizing such materials and performing such uses by providing appropriate fluids and causing them to flow such a manner. See MPEP 2114 and 2115.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruch et al. (US 2016/0272941) as applied to claims above.

Regarding claim 2 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein the one or more proPLT/PLP production slits are from about 3 µm to about 10 µm wide.  (See 
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore Baruch discloses that it is known to adjust the width of the slits and such a modification would have required a mere change in size or dimension which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claims 5-10 and 12-13 it is noted that Baruch discloses all the claim limitations as set forth above as well as the device wherein the production slits are 5 and/or 7 microns wide and shear rates are adjusted from 0 to 30000S^-1 according to use. (See [0040] and [0099])  In regards to shear rates produced it is noted that shear rate is determined by numerous factors including flow velocity, channel shape, and others.  As such the shear rate is an intended use and related to materials worked on by the device and the shear rates claimed are fully capable of being produced in the device of Baruch et al. by providing appropriate fluids and flow rates.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.
Furthermore assuming arguendo with respect to the dimensions of the slits it is noted that It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore Baruch discloses that it is known to adjust the width of the slits and such a modification would have required a mere change in size or dimension which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799